UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53370 (Commission File Number) Auburn Bancorp, Inc. (Exact name of registrant as specified in its charter) United States 26-2139168 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 256 Court Street, P.O. Box 3157, Auburn, Maine 04212 (Address and zip code of principal executive offices) (207) 782-0400 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.01 par value, 503,284 shares outstanding as of February 8, 2011. 1 AUBURN BANCORP, INC. AND SUBSIDIARY QUARTERLY REPORT ON FORM 10-Q December 31, 2010 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION (Unaudited) Item 1. Financial Statements Consolidated Balance Sheets as of December 31, 2010 (Unaudited) and June 30, 2010 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended December 31, 2010 and 2009 4 Consolidated Statements of Income (Unaudited) for the Six Months Ended December 31, 2010 and 2009 5 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Six Months Ended December 31, 2010 and 2009 6 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended December 31, 2010 and 2009 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. quantitative and qualitative disclosures about market risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. [removed and reserved] 31 Item 5. other information 32 Item 6. exhibits 32 Signatures 33 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Balance Sheets December 31, 2010 (Unaudited) and June 30, 2010 December 31, June 30, 2010 (Unaudited) ASSETS Cash and due from banks $ $ Interest-earning deposits Total cash and cash equivalents Certificates of deposit Investment securities available for sale, at fair value Federal Home Loan Bank stock, at cost Loans Less allowance for loan losses ) ) Net loans Property and equipment, net Foreclosed real estate, net of allowance of $15,226 at December 31, 2010 and $50,333 at June 30, 2010 Accrued interest receivable Investments Mortgage-backed securities Loans Prepaid expenses and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ $ Federal Home Loan Bank advances Accrued interest and other liabilities Total liabilities Stockholders’ Equity Preferred stock, 1,000,000 shares authorized, no shares issued or outstanding - - Common stock, $.01 par value per share, 10,000,000 shares authorized, 503,284 shares issued and outstanding at December 31 and June 30, 2010 Additional paid-in-capital Retained earnings Accumulated other comprehensive income Unearned compensation (ESOP shares) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Income Three Months Ended December 31, 2010 and 2009 Three Months Ended December 31, (Unaudited) Interest and dividend income: Interest on loans $ $ Interest on investments and other interest-earning deposits Total interest and dividend income Interest expense: Interest on deposits and escrow accounts Interest on Federal Home Loan Bank advances Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Net gain on sales of loans Net loss on sale of other assets ) ) Net gain on sale of investment securities — Other non-interest income Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy expense Depreciation Federal deposit insurance premiums Computer charges Advertising expense Consulting expense Net provision for losses on foreclosed real estate Other operating expenses Total non-interest expenses Income before income taxes Income tax expense Net income $ $ Net income per common share $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Income Six Months Ended December 31, 2010 and 2009 Six Months Ended December 31, (Unaudited) Interest and dividend income: Interest on loans $ $ Interest on investments and other interest-earning deposits Total interest and dividend income Interest expense: Interest on deposits and escrow accounts Interest on Federal Home Loan Bank advances Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income (loss): Net gain on sales of loans Net loss on sale of other assets ) ) Net loss on sale of investment securities — ) Other non-interest income Total non-interest income (loss) ) Non-interest expenses: Salaries and employee benefits Occupancy expense Depreciation Federal deposit insurance premiums Computer charges Advertising expense Consulting expense Net provision for losses on foreclosed real estate Other operating expenses Total non-interest expenses Income before income taxes Income tax expense Net income $ $ Net income per common share $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Changes in Stockholders’ Equity Six Months Ended December 31, 2010 and 2009 (Unaudited) Accumulated Other Unearned Common Additional Paid- Retained Comprehensive Compensation Stock in-Capital Earnings Income (Loss) (ESOP Shares) Total Balance, June 30, 2009 $ ) $ ) $ Comprehensive income Net income - Other comprehensive income Unrealized holding gain on securities, net of taxes of $12,048 - Total comprehensive income - - - Common stock held by ESOP committed to be released (694 shares) - ) - - Balance, December 31, 2009 $ ) $ ) $ Balance, June 30, 2010 $ ) $ Comprehensive income Net income - Other comprehensive income Unrealized holding gain on securities, net of taxes of - Total comprehensive income - - - Common stock held by ESOP committed to be released (547 shares) - ) - - Balance, December 31, 2010 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows Six Months Ended December 31, 2010 and 2009 (Unaudited) Six Months Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Net accretion of discounts on investment securities available for sale ) ) Provision for loan losses Net provision for losses on foreclosed real estate Deferred income tax benefit - ) Net loss on sale of investment securities available for sale - Gain on sales of loans ) ) Loss on foreclosed real estate ESOP compensation expense Net decrease (increase) in prepaid expenses and other assets ) Net decrease (increase) in accrued interest receivable ) Net decrease in accrued interest payable and other liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of investment securities available for sale ) - Proceeds from sales of investment securities available for sale - Proceeds from maturities and principal paydowns on investment securities available for sale Proceeds from sale of other real estate owned - Net change in certificates of deposit Net increase in loans to customers ) ) Purchase of Federal Home Loan Bank stock - ) Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Advances from Federal Home Loan Bank Repayment of advances from Federal Home Loan Bank ) ) Net change in short-term borrowings ) ) Net increase (decrease) in deposits ) Redemption of ESOP shares ) - Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplementary cash flow information: Cash paid during the period for: Interest $ $ Taxes $ $ Transfer of loans to foreclosed real estate $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 AUBURN BANCORP, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements 1.Basis of Presentation The financial information included herein presents the consolidated financial condition and results of operations for Auburn Bancorp, Inc. and its wholly-owned subsidiary, Auburn Savings Bank, FSB, as of December 31, 2010 and June 30, 2010, and for the interim periods ended December 31, 2010 and 2009.Except for the June 30, 2010 Consolidated Balance Sheet, the financial information is unaudited; however, in the opinion of management, the information reflects all adjustments, consisting of normal recurring adjustments, that are necessary to make the financial statements not misleading.The results shown for the six months ended December 31, 2010 and 2009 are not necessarily indicative of the results to be obtained for a full fiscal year. The accompanying consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles (“GAAP”) and with the rules and regulations of the Securities and Exchange Commission for interim financial reporting. Accordingly they do not include all of the information and footnotes required for complete financial statements. These interim financial statements should be read in conjunction with the audited financial statements for the year ended June 30, 2010 included in the Company’s Annual Report on Form 10-K (File No. 000-53370) filed at the Securities and Exchange Commission on September 28, 2010. In preparing financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and valuation of foreclosed real estate. In connection with the determination of these estimates, management obtains independent appraisals for significant properties. 2.Reorganization On January 11, 2008, Auburn Savings Bank, FSB (the “Bank”) reorganized into the mutual holding company structure. As part of the reorganization, the Bank converted to a federal stock savings bank and became a wholly-owned subsidiary of Auburn Bancorp, Inc. (the “Company”), and the Company became a majority-owned subsidiary of Auburn Mutual Holding Company (the “MHC”). In addition, the Company conducted a stock offering.Immediately following completion of the reorganization and stock offering, the MHC owned 55.0% of the outstanding common stock of the Company and the minority public shareholders owned 45.0%.So long as the MHC is in existence, the MHC will be required to own at least a majority of the voting stock of the Company. Net proceeds of $1.5 million were raised in the stock offering, after deduction of expenses of $766,000 and excluding $25,000 used to capitalize the MHC and $173,000 which was loaned by the Company to a trust for the Employee Stock Ownership Plan (the “ESOP”), enabling the ESOP to purchase 17,262 shares of common stock in the stock offering, equal to 3.43% of the shares of common stock sold in the stock offering, for the benefit of the Bank’s employees. The Company may not declare or pay a cash dividend on, or repurchase any of its common stock, if the effect thereof would cause the regulatory capital of the Bank to be reduced below the amount required under OTS rules and regulations. 8 Auburn Bancorp, Inc.’s common stock is quoted on the OTC Bulletin Board under the symbol “ABBB.” 3.Impact of Recent Accounting Standards In June2009, the Financial Accounting Standards Board (FASB) issued amended guidance with respect to accounting for transfers of financial assets to improve the reporting for the transfer of financial assets resulting from concerns of financial statement users that many of the financial assets (and related obligations) that have been derecognized should continue to be reported in the financial statements of transferors. This Statement was effective for the Company on July 1, 2010.The Company has reviewed the requirements of this Statement and complies with its requirements.The adoption of this Statement has not had a material effect on the Company’s consolidated financial statements. In January 2010, the FASB issued guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. The guidance requires new disclosures on the transfers of assets and liabilities between Level 1 (quoted prices in active market for identical assets or liabilities) and Level 2 (significant other observable inputs) of the fair value measurement hierarchy, including the reasons and the timing of the transfers. Additionally, the guidance requires a roll forward of activities on purchases, sales, issuance, and settlements of the assets and liabilities measured using significant unobservable inputs (Level 3 fair value measurements). The guidance iseffective for the Company with the reporting period beginning July 1, 2010, except for the disclosure on the roll forward activities for any Level 3 fair value measurements, which will become effective for the Company with the reporting period beginning July 1, 2011. Other than requiring additional disclosures, adoption of this new guidance will not have a material effect on the Company’s consolidated financial statements. In July 2010, the FASB issued Accounting Standards Update (ASU) No. 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. This ASU is intended to provide additional information to assist financial statement users in assessing an entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses. The guidance is effective for interim and annual reporting periods ending after December 15, 2010. Other than requiring additional disclosures, adoption of this new guidance did not have a material impact on the Company’s consolidated financial statements. 4. Securities The amortized cost and fair value of investment securities available for sale, with gross unrealized gains and losses, are as follows: December 31, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair
